Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This action is in response to the communication filed on February 07, 2019.
3.	Claims 1-20 are examined are pending.
Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on 02/07/2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1-14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Botes et al (US 2018/0260125 A1), in view of Brandner et al (US 2016/0328303 A1).
	As per claim 1, Botes discloses:
	- a method comprising (claim 7, line 1-3”),  
	- maintaining a synchronous replication relationship between a first storage object and a second storage object, wherein an operation is acknowledged based upon the operation being executed upon the first storage object and replicated to the second storage object (synchronous replication between storage system, Para [0336], operation is acknowledged, Para [0294]”), 
	- activating the persistent fence to block incoming operations based upon a determination that the synchronous replication relationship is out of sync (blocking operation when synchronous relationship is out of sync, Para [0442], [0443]”), 
	- deactivating the persistent fence to allow incoming operations to be executed and replicated based upon a determination that the synchronous replication relationship is in sync (allowing operation when  synchronous relationship is in sync, Para [0442], [0443]”).
	Botes does not explicitly disclose overriding default behavior of a persistent fence provided by a file system for the first storage object. However, in the same field of endeavor Brandner in an analogous art disclose overriding default behavior of a persistent fence provided by a file system for the first storage object (fence override, Para [0036], [0041]”).

	As per claim 2, rejection of claim 1 is incorporated, and further Brandner discloses:
	- wherein the default behavior corresponds to blocking all incoming operations targeting the first storage object irrespective of whether the synchronous replication relationship is in sync (preventing I/O access (i.e. blocking all incoming operation), Para [0014]”).
	As per claim 3, rejection of claim 1 is incorporated, and further Brandner discloses:
	- modifying behavior of the persistent fence to block modify operations and allow read operations when the synchronous replication relationship is out of sync (overriding fence behavior (i.e. modifying behavior of the fence), Para [0036]”).
	As per claim 4, rejection of claim 1 is incorporated, and further Brandner discloses:
	- activate the persistent fence to block modify operations and read operations when the synchronous replication relationship is out of sync (block modify operation and read operation, Para [0036]”).
	As per claim 5, rejection of claim 1 is incorporated, and further Botes discloses:
	- grouping incoming operations into a read only category and a write category (grouping I/O operation, Para [0157]”).
	As per claim 6, rejection of claim 5 is incorporated, and further Botes discloses:
	- activating the persistent fence to block incoming operations grouped into the write category when the synchronous replication relationship is out of sync (write category when the synchronous replication relationship is out of sync, Para [0637]”).

	- modifying behavior of the persistent fence to allow incoming operations grouped into the read only category when the synchronous replication relationship is out of sync (grouping operations in read and write when replication relationship out of sync, Para [0283], [0439]”).
	As per claim 8, rejection of claim 1 is incorporated, and further Botes discloses:
	- bringing the synchronous replication relationship in sync by invoking a file system application programming interface (API) to deactivate the persistent fence (replication relationship in sync, Para [0443]”).
	As per claim 9, rejection of claim 1 is incorporated, and further Botes discloses:
	- bringing the synchronous replication relationship out of sync by sending operations to the file system with an indicator to activate the persistent fence (replication relationship out of sync, Para [0443]”).
	As per claim 10, rejection of claim 1 is incorporated, and further Botes discloses:
	- bringing the synchronous replication relationship out of sync by asynchronously invoking a file system application programming interface (API) to activate the persistent fence (replication relationship out of sync, Para [0443]”).
	As per claim 11, rejection of claim 1 is incorporated, and further Botes discloses:
	- activating the persistent fence to block data management operations that access an active file system when the synchronous replication relationship is out of sync (out of sync relationship, Para [0445]”).
	As per claim 12, rejection of claim 1 is incorporated, and further Botes discloses:
	- P01-01 1234.02.US.ORG34modifying behavior of the persistent fence to allow data management operations that access an existing snapshot when the synchronous replication relationship is out of sync (modifying operations, Para [0448]”).
	As per claim 13, rejection of claim 1 is incorporated, and further Botes discloses:
- deactivating the persistent fence to perform a data mobility operation comprising a snapshot creation operation to create a snapshot for a cutover workflow of the data mobility operation to move the first storage object, wherein the fence is reactivated after the data mobility operation (creating snapshot, Para [0305]”).
	As per claim 14, rejection of claim 1 is incorporated, and further Botes disclose:
	- performing a data mobility operation to move the second storage object (move data in second storage, Para [0514]”).
	As per claim 20, 
	Claim 20 is a device claim corresponding to method claim 1 respectively and rejected under the same reason set forth to the rejection of claim 1 above.
7.	Claims 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Botes et al (US 2018/0260125 A1), in view of Hajare et la (US 2017/0185491 A1).
	As per claim 15, Botes discloses:
	- a non-transitory machine readable medium comprising instructions for performing a method, which when executed by a machine, causes the machine to (machine readable medium, Para [0659]”),  
	- forward the operations to a file system for execution upon the first storage object and replication to the second storage object based upon the synchronous replication relationship being in sync (forwarding input output operation when relationship is in sync, Para [0245]”).
	- block the operations from being forwarded to the file system based upon the synchronous replication relationship being out of sync.  (block operation (i.e. stopping operation), when relationship is out of sync, Para [0608]”), 
	Botes does not explicitly disclose intercept operations targeting a first storage object having a synchronous replication relationship with a second storage object, wherein an operation is acknowledged based upon the operation being executed upon the first storage object and replicated to the second storage object. However, in the same field of endeavor Hajare in an analogous art disclose intercept operations targeting a first storage object having a synchronous replication relationship with a second storage object, wherein an operation is acknowledged based upon the operation being executed upon the first storage object and replicated to the second storage object (intercepting operation, 
	 Therefore, it would have been obvious to a person of the ordinary skill in the art at the effective filing date of the invention was made to incorporate the teaching of Hajare in to the method of Botes. The modification would be obvious because one having ordinary skill in the art would be motivated to use synchronous replication of Hajare into the method of Botes to synchronize data between storage systems for better preserving data consistency between first storage objhect and second storage object, (Hajare, Para [0046]”).
	As per claim 16, rejection of claim 15 is incorporated, and further Botes discloses:
	- control an I/O filter driver, executed above the file system within a storage stack, to selectively forward and block operations based upon a state of the synchronous replication relationship (input output controller driver, Para [0206], forwarding operation, Para [0245]”).
	As per claim 17, rejection of claim 15 is incorporated, and further Hajare discloses:
	- loading a splitter hosted within a boot time module that is loaded prior to the file system being loaded, wherein the splitter is controlled to selectively forward and block operations based upon a state of the synchronous replication relationship (loading splitter, Para [0048]”).
	As per claim 18, rejection of claim 15 is incorporated, and further Hajare discloses:
	- block read operations and write operations from being forwarded to the file system based upon the synchronous replication relationship being out of sync (stop (i.e. block) read and write operation (Para [0049]”).
	As per claim 19, rejection 15 is incorporated, and further Botes discloses:
	- allow read operations and block write operations from being forwarded to the file system based upon the synchronous replication relationship being out of sync (forwarding operation, Para [0245]”), relationship being out of sync, Para [0441]”).
Contact Information
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED R UDDIN whose telephone number is (571)270-3138.  The examiner can normally be reached on M-F: 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Beausoliel Robert can be reached on 571-272-3645.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MOHAMMED R UDDIN/Primary Examiner, Art Unit 2167